 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
 6          scrawford@bfesf.com
 7
     Attorneys for Defendants
 8   CITY OF VACAVILLE and WILLIAM BOEHM

 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   CARLOS M. GOMEZ, SR.,                             Case No. 2:18-CV-02698-KJM-KJN
13
            Plaintiff,                                 STIPULATED PROTECTIVE ORDER
14
     v.
15
     CITY OF VACAVILLE, a public entity;
16   Vacaville Police Officer WILLIAM BOEHM;
     and DOES 1-10,                                    Hon. Kimberly J. Mueller
17

18          Defendants.

19

20   1.     PURPOSES AND LIMITATIONS

21          Disclosure and discovery activity in this action are likely to involve production of confidential,

22   proprietary, or private information for which special protection from public disclosure and from use for

23   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

24   stipulate to and petition the court to enter the following Stipulated Protective Order under Civil Local

25   Rule 141.1. The parties acknowledge that this Order does not confer blanket protections on all

26   disclosures or responses to discovery and that the protection it affords from public disclosure and use

27   extends only to the limited information or items that are entitled to confidential treatment under the

28   applicable legal principles.

30                                                       1
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1            The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

 2   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule 141

 3   sets forth the procedures that must be followed and the standards that will be applied when a party seeks

 4   permission from the court to file material under seal.

 5   2.       DEFINITIONS

 6            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

 7   items under this Order.

 8            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 9   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

10   26(c).

11            2.3      Counsel (without qualifier): Outside Counsel of Record and counsel for Plaintiff (as well

12   as their support staff).

13            2.4      Designating Party: a Party or Non-Party that designates information or items that it

14   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

15            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

16   manner in which it is generated, stored, or maintained (including, among other things, testimony,

17   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

18   in this matter.

19            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

20   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

21   in this action.

22            2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel

23   does not include Outside Counsel of Record or any other outside counsel.

24            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity

25   not named as a Party to this action.

26            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but
27   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

28   party or are affiliated with a law firm which has appeared on behalf of that party.

30                                                          2
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1            2.10   Party: any party to this action, including all of its officers, directors, employees,

 2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 3            2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

 4   this action.

 5            2.12   Professional Vendors: persons or entities that provide litigation support services (e.g.,

 6   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

 7   retrieving data in any form or medium) and their employees and subcontractors.

 8            2.13   Protected Material: any Disclosure or Discovery Material that is designated as

 9   “CONFIDENTIAL.”

10            2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

11   Party.

12   3.       SCOPE

13            The protections conferred by this Stipulation and Order cover not only Protected Material (as

14   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

15   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

16   presentations by Parties or their Counsel that might reveal Protected Material.

17            However, the protections conferred by this Stipulation and Order do not cover the following

18   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

19   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

20   publication not involving a violation of this Order, including becoming part of the public record through

21   trial or otherwise; and (b) any information known to the Receiving Party prior to the disclosure or

22   obtained by the Receiving Party after the disclosure from a source who obtained the information lawfully

23   and under no obligation of confidentiality to the Designating Party. Any use of Protected Material at trial

24   shall be governed by a separate agreement or order.

25   4.       DURATION

26            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
27   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

28   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

30                                                          3
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

 2   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

 3   motions or applications for extension of time pursuant to applicable law.

 4   5.       DESIGNATING PROTECTED MATERIAL

 5            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

 6   Party that designates information or items for protection under this Order must take care to limit any such

 7   designation to specific material that qualifies under the appropriate standards. The Designating Party

 8   must designate for protection only those parts of material, documents, items, or oral or written

 9   communications that qualify – so that other portions of the material, documents, items, or

10   communications for which protection is not warranted are not swept unjustifiably within the ambit of this

11   Order.

12            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

13   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

14   retard the case development process or to impose unnecessary expenses and burdens on other parties)

15   expose the Designating Party to sanctions.

16            If it comes to a Designating Party’s attention that information or items that it designated for

17   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

18   it is withdrawing the mistaken designation.

19            5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see,

20   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

21   Discovery Material that qualifies for protection under this Order must be clearly so designated before the

22   material is disclosed or produced.

23            Designation in conformity with this Order requires:

24            (a) for information in documentary form (e.g., paper or electronic documents, but excluding

25   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

26   “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions of the
27   material on a page qualifies for protection, the Producing Party also must clearly identify the protected

28   portion(s) (e.g., by making appropriate markings in the margins).

30                                                         4
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1          A Party or Non-Party that makes original documents or materials available for inspection need

 2   not designate them for protection until after the inspecting Party has indicated which material it would

 3   like copied and produced. During the inspection and before the designation, all of the material made

 4   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

 5   the documents it wants copied and produced, the Producing Party must determine which documents, or

 6   portions thereof, qualify for protection under this Order. Then, before producing the specified documents,

 7   the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains Protected

 8   Material. If only a portion or portions of the material on a page qualifies for protection, the Producing

 9   Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

10   margins).

11          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

12   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all protected

13   testimony.

14          (c) for information produced in some form other than documentary and for any other tangible

15   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

16   which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions of

17   the information or item warrant protection, the Producing Party, to the extent practicable, shall identify

18   the protected portion(s).

19          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

20   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

21   protection under this Order for such material. Upon timely correction of a designation, the Receiving

22   Party must make reasonable efforts to assure that the material is treated in accordance with the provisions

23   of this Order.

24   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

25          6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

26   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
27   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

28   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

30                                                         5
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   confidentiality designation by electing not to mount a challenge promptly after the original designation is

 2   disclosed.

 3          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

 4   providing written notice of each designation it is challenging and describing the basis for each challenge.

 5   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

 6   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

 7   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

 8   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

 9   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

10   belief that the confidentiality designation was not proper and must give the Designating Party an

11   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

12   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

13   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

14   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

15   timely manner.

16          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

17   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 230

18   (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the initial notice of

19   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

20   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

21   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

22   paragraph. Failure by the Designating Party to make such a motion including the required declaration

23   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for

24   each challenged designation. In addition, the Challenging Party may file a motion challenging a

25   confidentiality designation at any time if there is good cause for doing so, including a challenge to the

26   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this
27   provision must be accompanied by a competent declaration affirming that the movant has complied with

28   the meet and confer requirements imposed by the preceding paragraph.

30                                                         6
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 2   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 3   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 4   Designating Party has waived the confidentiality designation by failing to file a motion to retain

 5   confidentiality as described above, all parties shall continue to afford the material in question the level of

 6   protection to which it is entitled under the Producing Party’s designation until the court rules on the

 7   challenge.

 8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 9          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

12   categories of persons and under the conditions described in this Order. When the litigation has been

13   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

14   DISPOSITION).

15          Protected Material must be stored and maintained by a Receiving Party at a location and in a

16   secure manner that ensures that access is limited to the persons authorized under this Order.

17          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

18   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

19   or item designated “CONFIDENTIAL” only to:

20          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

21   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

22   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

23   hereto as Exhibit A;

24          (b) the officers, directors, and employees (including House Counsel and the parties to this

25   litigation) of the Receiving Party to whom disclosure is reasonably necessary for this litigation and who

26   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

28   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

30                                                         7
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   (Exhibit A);

 2          (d) the court and its personnel;

 3          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 4   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

 5   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 6          (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

 7   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

 8   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

 9   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

10   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

11          (g) the author or recipient of a document containing the information or a custodian or other

12   person who otherwise possessed or knew the information.

13   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
14

15          If a Party is served with a subpoena or a court order issued in other litigation that compels

16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

17          (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

18   subpoena or court order;

19          (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

20   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

21   Order. Such notification shall include a copy of this Stipulated Protective Order; and

22          (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

23   Party whose Protected Material may be affected.

24          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

25   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

26   determination by the court from which the subpoena or order issued, unless the Party has obtained the

27   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

28   protection in that court of its confidential material – and nothing in these provisions should be construed

30                                                        8
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

 2   court.

 3   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
              LITIGATION
 4

 5            (a) The terms of this Order are applicable to information produced by a Non-Party in this action

 6   and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with

 7   this litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

 8   should be construed as prohibiting a Non-Party from seeking additional protections.

 9            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

10   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

11   not to produce the Non-Party’s confidential information, then the Party shall:

12            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

13   information requested is subject to a confidentiality agreement with a Non-Party;

14            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

15   litigation, the relevant discovery request(s), and a reasonably specific description of the information

16   requested; and

17            (3) make the information requested available for inspection by the Non-Party.

18            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

19   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

20   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

21   order, the Receiving Party shall not produce any information in its possession or control that is subject to

22   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

23   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

24   of its Protected Material.

25   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

26            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

27   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

28   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

30                                                         9
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

 2   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

 3   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 4   as Exhibit A.

 5   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 6

 7          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 8   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

 9   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

10   whatever procedure may be established in an e-discovery order that provides for production without prior

11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

12   agreement on the effect of disclosure of a communication or information covered by the attorney-client

13   privilege or work product protection, the parties may incorporate their agreement in the stipulated

14   protective order submitted to the court.

15   12.    MISCELLANEOUS

16          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

17   modification by the court in the future.

18          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

19   Party waives any right it otherwise would have to object to disclosing or producing any information or

20   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

21   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

22          12.3     Filing Protected Material. Without written permission from the Designating Party or a

23   court order secured after appropriate notice to all interested persons, a Party may not file in the public

24   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

25   must comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a

26   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

27   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at issue

28   should be sealed pursuant to statue or other authority. If a Receiving Party's request to file Protected

30                                                        10
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1   Material under seal pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party may

 2   file the information in the public record unless otherwise instructed by the court.

 3   13.    FINAL DISPOSITION

 4          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 5   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

 6   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

 7   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

 8   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party

 9   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

10   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2)affirms

11   that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

12   format reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

13   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

14   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

15   product, and consultant and expert work product, even if such materials contain Protected Material. Any

16   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

17   as set forth in Section 4 (DURATION).

18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19   Dated: March 20, 2019                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

20
                                                        By: /s/ Sheila D. Crawford
21
                                                            Richard W. Osman
22                                                          Sheila D. Crawford
                                                            Attorneys for Defendants
23                                                          CITY OF VACAVILLE and WILLIAM BOEHM
24
     Dated: March 20, 2019                              BEEKMAN CORTES LLP
25

26                                                      By: /s/ Catherine A. Beekman
                                                            Catherine A. Beekman
27                                                          Attorney for Plaintiff
28                                                          CAROS M. GOMEZ, SR.

30                                                        11
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1                                 ELECTRONIC CASE FILING ATTESTATION

 2           I hereby attest that I have on file all holograph signatures for any signatures indicated by a

 3   conformed signature (“/s/”) within this E-filed document or have been authorized by plaintiff’s counsel

 4   to show their signature on this document as /s/.

 5   Dated: March 20, 2019                                            /s/ Sheila D. Crawford
                                                                      Sheila D. Crawford
 6

 7

 8

 9

10

11           PURSUANT TO STIPULATION, IT IS SO ORDERED, with the following amendments and

12   clarifications:

13           1.        Nothing in this order limits the testimony of parties or non-parties, or the use of certain

14   documents, at any court hearing or trial—such determinations will only be made by the court at the

15   hearing or trial, or upon an appropriate motion.

16           2.        Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

17   the terms of this stipulated protective order after the action is terminated.

18   Dated: March 20, 2019

19

20

21

22

23

24

25

26
27

28

30                                                           12
     STIPULATED PROTECTIVE ORDER
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
 1                                                     EXHIBIT A

 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,                               [print or type full name], of

 4                                            [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued by the United

 6   States District Court for the Eastern District of California on                               [date] in the

 7   case of Gomez v. City of Vacaville, United States District Court for the Eastern District, Case No. 2:18-

 8   CV-02698-KJM-KJN. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could expose me to

10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

15   such enforcement proceedings occur after termination of this action.

16           I hereby appoint                                [print or type full name] of

17                                                           [print or type full address and telephone number] as

18   my California agent for service of process in connection with this action or any proceedings related to

19   enforcement of this Stipulated Protective Order.

20

21           Date:

22           City and State where sworn and signed:

23

24           Printed name:

25

26           Signature:
27

28

30                                                           1
     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
31   Gomez v. Vacaville, et al. Case No. 2:18-CV-02698-KJM-KJN
